UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6088



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOM AARON TATE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-147, CA-99-384-3-MU)


Submitted:   May 17, 2001                     Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tom Aaron Tate, Appellant Pro Se. Brian Lee Whisler, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tom Aaron Tate appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).      We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   United States v. Tate, Nos. CR-94-147; CA-99-384-

3-MU (W.D.N.C. Feb. 12, 2001).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2